This cause came on to be heard before the Court on November 6, 1967 on the motion of Joseph Palmieri to be reinstated as a member of the Bar of this State.
Joseph Palmieri, pro se.
After hearing arguments of petitioner in support of the motion, and there appearing to be no objection thereto on the part of the Investigating Committee, the Court is of the opinion that the disciplinary punishment heretofore meted out to petitioner has substantially served its purpose and the ends of justice have thereby been fully met.
Therefore, it is Ordered, Adjudged and Decreed that said petitioner Joseph Palmieri be and he hereby is reinstated as a member of the Bar of this State in accordance with prayer of his motion.
Entered as the Order of this Court this 16th day of November. 1967.
BY ORDER,
Walter J. Kane, Clerk.